EXAMINER’S AMENDMENT AND REASONS FOR ALLOWANCE
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Attorney Justin N. Mullen, Reg. No. 74,567 on June 4, 2021.
The claims are presented below in final form with all Examiner’s amendments having been entered. Only the claims presented below are being amended in this Examiner’s Amendment, with all other claims being in final form as presented in the Amendment filed March 30, 2021.

In claim 1, line 17, the word --a-- is inserted before the phrase "head word”

In claim 8, line 18, the word --a-- is inserted before the phrase "head word”

In claim 10, line 2, the word --a-- is inserted before the word --representation--

In claim 13, line 3, the word --an-- is inserted, and a space is removed from the phrase “Inside- Central” such that the amended phrase in final form recites “an Inside-Central”



In claim 15, line 17, the word --a-- is inserted before the phrase “head word”

In claim 17, line 2, the word --a-- is inserted before the word --representation--


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance.
Applicant’s Amendment addressed the outstanding objections to the claims, and Specification, and the outstanding rejection of claims 3, 6, 10, 13, 17 and 19 under 35 U.S.C. 112(b).  Accordingly, the objections and rejection under 35 U.S.C. 112 (b) are withdrawn.  Further, Applicant amended the allowable subject matter from claims 5, 12 and 18 into respective independent claims 1, 8 and 15, thus placing these claims, and all remaining claims depending therefrom, in condition for allowance.
The reasons for allowance regarding the allowed claims as they patentably distinguish over the cited art are already of record, on pages 21–23 of the Non-Final Office Action dated December 30, 2020.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE M KOETH whose telephone number is (571)272-5908.  The examiner can normally be reached on Monday-Friday, 9:30am-6:30pm Eastern time zone.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhavesh Mehta can be reached on 571-272-7453.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MICHELLE M. KOETH
Primary Examiner
Art Unit 2656


/MICHELLE M KOETH/Primary Examiner, Art Unit 2656